DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HRL Laboratories, LLC (US 9310471 B2) (herein after HRL Laboratories, LLC) [cited in the IDs filed by the applicant] in view of WINDAR PHOTONIC A/S (WO 2016097409 A3) (herein after WINDAR PHOTONIC A/S) [cited in the IDs filed by the applicant].

Regarding claim 1, HRL discloses a LIDAR system (abstract), comprising:
a LIDAR chip that generates a LIDAR output signal that exits from a waveguide on the LIDAR chip (col. 3, lines 6-22, Fig. 1A, discussing a 30 heterogeneously integrated chip-scale scanning LIDAR transceiver 10 with a single mode laser diode 12 and waveguide structures 14, 16 optically coupled to the laser diode 12 at a front facet and a rear facet of the laser diode 12. The waveguide structures 14, 16, are transparent at the emitting wavelength of the laser diode 12 and waveguide grating out-coupler structures 18, 20 are coupled to the transparent end of the transparent waveguides 14, 16, to route the optical beam from the laser diode 12 to a target); and
optics that receive the LIDAR output signal from the waveguide (col. 3, lines 6-22, discussing the waveguide grating out-coupler structures 18, 20 are coupled to the transparent end of the transparent waveguides 14, 16, to route the optical beam from the laser diode 12 to a fixed micromirror 22 embedded in a dielectric layer and transmits the optical beam to a scanning micromirror 26 [wherein micromirrors 22, 26 are interpreted as optics] which then transmits the transmit beam 28 to a target); and the LIDAR output signal is focused after exiting from the optics (col. 3, lines 23-41, discussing the receive beam 30, which is a portion of the transmit beam 28 reflected from the target, is received by an array of 20 scanning micromirrors 32. The scanning micromirrors 32 route the received beam 30 to a fixed mirror 34 embedded in a thick dielectric layer 36, such as plastic. The mirror 34 then routes the received optical beam to a focusing micro-optical component 38 [i.e., LIDAR output signal is focused after exiting], which may be a Fresnel Zone Plate [FZP] or a microlens. The focusing micro-optical component 38 focuses the received optical beam on a photodetector 42 responsive to the laser wavelength, which may be an avalanche photodiode (APO]. The waveguide grating outcoupler 20 routes an optical beam generated from the rear facet of the laser diode 12, which may be used as a local oscillator (LO] optical beam, to a fixed micromirror 40, which is embedded in the thick dielectric layer 22. The micromirror 40 routes the LO optical beam to the photodetector 42 for coherent detection of the focused received optical beam from the focusing micro-optical component 38).
HRL fails to explicitly disclose electronics that tune an image distance at which the LIDAR output signal is focused.
Windar, however, discusses a LIDAR (abstract) and teaches electronics that tune an image distance at which the LIDAR output signal is focused (page 9, lines 6-26, discussing the beam-generating section is a wavelength tunable laser. The wavelength tunable laser may be able to change the focus distance for each of the beam-focusing optical units, thereby providing a flexible LIDAR system, and wherein the beam-generating section is a semiconductor MOPA laser in combination with a MEMS (i.e., electronics to tune] which provides an inexpensive and compact solution for beam generating as well as provides a LIDAR system with low or no spurious reflections). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify HRL and use electronics to tune an image distance as taught by Windar. The motivation to do so would have been to provides an inexpensive and compact solution for beam generating as well as provides a LIDAR system with low or no spurious reflections (Windar, page 9, lines 6-26).

Regarding claim 2, modified HRL fails to explicitly disclose the LIDAR system of claim 1, wherein a range over which the image distance is tuned includes collimation of the LIDAR output signal.
Windar, however, teaches range over which the image distance is tuned includes collimation of the LIDAR output signal (page 13, lines 24-32, discussing the optical connection between the beam generating section and the MEMS is by an output beam that is collimated towards the at least one reflecting element, such that when aligned with at least one of the optical axes for the at least one optical element in the beam-focusing optical units, the directed output beam is collimated towards the at least one optical element such that alignment to at least one of an optical axes can be made simple). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify HRL and collimate the LIDAR output signal as taught by Windar. The motivation to do so would have been to simplify the alignment of the collimated light with at least one optical element).

Regarding claim 3, modified HRL discloses the LIDAR system of claim 1, wherein the optics include a lens that receives the LIDAR output signal from the waveguide (col. 3, lines 23-41, discussing the receive beam 30, which is a portion of the transmit beam 28 reflected from the target, is received by an array of 20 scanning micromirrors 32. The scanning micromirrors 32 route the received beam 30 to a fixed mirror 34 embedded in a thick dielectric layer 36, such as plastic. The mirror 34 then routes the received optical beam to a focusing micro-optical component 38 (i.e., LIDAR output signal is focused after exiting], which may be a Fresnel Zone Plate [FZP] or a microlens [ie., lens receives LIDAR output signal from the waveguide]).

Regarding claim 7, modified HRL discloses the LIDAR system of claim 1, wherein the electronics are configured to use light from the LIDAR output signal to calculate LIDAR data for an object located off of the LIDAR chip that reflected the LIDAR output signal (col. 3, lines 6-52, discussing the receive beam 30 is reflected off the target and, following detection by the photodetector 42, post detection processing may be performed by lidar electronic processing elements and circuitry 44, which may include time averaging, bandpass filtering [BPF], frequency modulated continuous wave [FMCW] demodulation, amplification, analog to digital conversion, fast Fourier Transform [FFT] processing, and data processing. These components may all be integrated on the integrated chip-scale scanning lidar transceiver substrate 46 ).

Regarding claim 8, modified HRL discloses the LIDAR system of claim 1, wherein the electronics are configured to use light from the LIDAR output that was reflected by an object located remotely from the LIDAR chip and then received by the LIDAR chip to calculate LIDAR data for the object (col. 3, lines 6-52, Fig. 1A, discussing the receive beam 30 is reflected off the target and, following detection by the photodetector 42, post detection processing may be performed by lidar electronic processing elements and circuitry 44, which may include time averaging, bandpass filtering [BPF], frequency modulated continuous wave [FMCW] demodulation, amplification, analog to digital conversion, fast Fourier Transform [FFT] processing, and data processing. These components may all be integrated on the integrated chip-scale scanning lidar transceiver substrate 46; col. 6, lines 16-36, discussing an image of the targets is possible, and wherein there is an ability to program the micromirrors to scan in optimized 20 patterns to first do a cursory scan of the overall target area, and then selectively focus on the more interesting areas of the target for improved resolution and/or higher signal-to-noise ratio).

Regarding Claim 9, HRL discloses a method of operating a LIDAR system(abstract), comprising: generating a LIDAR output signal (col. 3, lines 6-22, Fig. 1A, discussing a 30 heterogeneously integrated chip-scale scanning LIDAR transceiver 10 with a single mode laser diode 12 and waveguide structures 14, 16 optically coupled to the laser diode 12 at a front facet and a rear facet of the laser diode 12. The waveguide structures 14, 16, are transparent at the emitting wavelength of the laser diode 12 and waveguide grating out-coupler structures 18, 20 are coupled to the transparent end of the transparent waveguides 14, 16, to route the optical beam from the laser diode 12 to a target); and generating LIDAR data from light that was included in the LIDAR output signal(col. 3, lines 6-52, discussing the receive beam 30 is reflected off the target and, following detection by the photodetector 42, post detection processing may be performed by lidar electronic processing elements and circuitry 44, which may include time averaging, bandpass filtering [BPF], frequency modulated continuous wave [FMCW] demodulation, amplification, analog to digital conversion, fast Fourier Transform [FFT] processing, and data processing. These components may all be integrated on the integrated chip-scale scanning lidar transceiver substrate 46).
HRL fails to explicitly disclose tuning an image distance at which the LIDAR output signal is focused; and the LIDAR data including a radial distance and/or radial velocity between the LIDAR chip and an object that reflected the LIDAR output signal and is located remotely from the LIDAR chip.
Windar, however, discusses a LIDAR (abstract) and teaches electronics that tune an image distance at which the LIDAR output signal is focused (page 9, lines 6-26, discussing the beam-generating section is a wavelength tunable laser. The wavelength tunable laser may be able to change the focus distance [image distance] for each of the beam-focusing optical units, thereby providing a flexible LIDAR system, and wherein the beam-generating section is a semiconductor MOPA laser in combination with a MEMS [i.e., electronics to tune] which provides an inexpensive and compact solution for beam generating as well as provides a LIDAR system with low or no spurious reflections) and the LIDAR data including a radial distance and/or radial velocity between the LIDAR chip and an object that reflected the LIDAR output signal and is located remotely from the LIDAR chip (page 4, lines 20-32, discussing the LIDAR system as disclosed herein may be a coherent Doppler LIDAR system. In such a system, the system transmits a light beam and receives a part of backscattered light from a target. The backscattered light may be received with the reference beam on a detector, from where the line-of-sight or radial speed of the target may be deduced. Thus, the backscattered light may be a Doppler-shifted target signal and an unshifted reference signal, i.e. the detector may receive a Doppler spectrum from which an analysis, such as a frequency analysis, can be performed, for example in a signal processor. By having the plurality of beam-focusing optical units, it may be possible to resolve a plurality of velocity vectors for the target and/or for several targets).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify HRL and use electronics to tune an image distance as taught by Windar. The motivation to do so would have been to provides an inexpensive and compact solution for beam generating as well as provides a LIDAR system with low or no spurious reflections (Windar, page 9, lines 6-26).


Regarding Claim 10, modified HRL fails to explicitly disclose the method of claim 9, wherein a range over which the image distance is tuned includes a range where collimation of the LIDAR output signal occurs.
Windar, however, teaches range over which the image distance is tuned includes collimation of the LIDAR output signal (page 13, lines 24-32, discussing the optical connection between the beam generating section and the MEMS is by an output beam that is collimated towards the at least one reflecting element, such that when aligned with at least one of the optical axes for the at least one optical element in the beam-focusing optical units, the directed output beam is collimated towards the at least one optical element such that alignment to at least one of an optical axes can be made simple). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify HRL and collimate the LIDAR output signal as taught by Windar. The motivation to do so would have been to simplify the alignment of the collimated light with at least one optical element).

Regarding Claim 11, modified HRL discloses the method of claim 9, wherein the LIDAR output signal is generated by a LIDAR chip and the LIDAR output signal is output from the LIDAR chip (col. 3, lines 6-22, Fig. 1A, discussing a 30 heterogeneously integrated chip-scale scanning LIDAR transceiver 10 with a single mode laser diode 12 and waveguide structures 14, 16 optically coupled to the laser diode 12 at a front facet and a rear facet of the laser diode 12. The waveguide structures 14, 16, are transparent at the emitting wavelength of the laser diode 12 and waveguide grating out-coupler structures 18, 20 are coupled to the transparent end of the transparent waveguides 14, 16, to route the optical beam from the laser diode 12 to a target).


Regarding Claim 12, modified HRL discloses the method of claim 11, wherein optics include a lens that receives the LIDAR output signal from the LIDAR chip (col. 3, lines 23-41, discussing the receive beam 30, which is a portion of the transmit beam 28 reflected from the target, is received by an array of 2D scanning micromirrors 32. The scanning micromirrors 32 route the received beam 30 to a fixed mirror 34 embedded in a thick dielectric layer 36, such as plastic. The mirror 34 then routes the received optical beam to a focusing micro-optical component 38 [i.e., LIDAR output signal is focused after exiting], which may be a Fresnel Zone Plate [FZP] or a microlens [ie., lens receives LIDAR output signal from the waveguide]).

Regarding Claim 16, modified HRL discloses the method of claim 9, wherein electronics are configured to use light from the LIDAR output signal to calculate LIDAR data for an object located off of the LIDAR chip that reflected the LIDAR output signal (col. 3, lines 6-52, discussing the receive beam 30 is reflected off the target and, following detection by the photodetector 42, post detection processing may be performed by lidar electronic processing elements and circuitry 44, which may include time averaging, bandpass filtering [BPF], frequency modulated continuous wave (FMCW] demodulation, amplification, analog to digital conversion, fast Fourier Transform [FFTI processing, and data processing. These components may all be integrated on the integrated chip-scale scanning lidar transceiver substrate 46).


Regarding Claim 17, modified HRL discloses the method of claim 11, wherein electronics are configured to use light from the LIDAR output signal after the LIDAR output signal was reflected by an object located remotely from the LIDAR chip and then received by the LIDAR chip to calculate LIDAR data for the object (col. 3, lines 6-52, Fig. 1A, discussing the receive beam 30 is reflected off the target and, following detection by the photodetector 42, post detection processing may be performed by lidar electronic processing elements and circuitry 44, which may include time averaging, bandpass filtering [SPF], frequency modulated continuous wave [FMCW] demodulation, amplification, analog to digital conversion, fast Fourier Transform [FFTI processing, and data processing. These components may all be integrated on the integrated chip-scale scanning lidar transceiver substrate 46; col. 6, lines 16-36, discussing an image of the targets is possible, and wherein there is an ability to program the micromirrors to scan in optimized 2D patterns to first do a cursory scan of the overall target area, and then selectively focus on the more interesting areas of the target for improved resolution and/or higher signal-to-noise ratio).


Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over HRL Laboratories, LLC in view of WINDAR PHOTONIC A/S and further in view of Hochberg et al. (US 8311374 B2) (hereinafter Hochberg) [cited in the IDs filed by the applicant].
Regarding claim 5, modified HRL fails to explicitly disclose the LIDAR system of claim 1, wherein a steering chip receives the LIDAR output signal from the optics, the steering chip being configured to change a direction of the LIDAR output signal away from the direction in which the LIDAR output signal was traveling when received by the steering chip.
Hochberg, however, discusses a LIDAR system (col. 2, lines 34-58) and teaches a steering chip receives the LIDAR output signal from the optics, the steering chip being configured to change a direction of the LIDAR output signal away from the direction in which the LIDAR output signal was traveling when received by the steering chip (col. 22, lines 31-43, discussing a LIDAR beam steering device for generating an electromagnetic beam in the optical domain or mid to near infrared domain useful for LIDAR, LADAR, as well as other applications, is described herein. The steering device is based on a phased array that can be fabricated on a planar photonic integrated circuit (interchangeably referred to herein as a "chip" or "IC"). The input illumination for the LIDAR beam can be generated on-chip, by another chip, or by an external laser source where the output electromagnetic energy of the external laser source is optically coupled into the LIDAR beam steering chip 100; col. 23, lines 1-col. 24, line 45, discussing the output of the steering chip(s) is used to split the incoming light into one or more paths which may be away from the original direction in which the light was traveling, such as in both a horizontal and vertical direction [see Figs. 19-231). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify HRL and use steering chips as taught by Hochberg. The motivation to do so would have been to enable changing the direction of a beam in one or more directions, including in horizontal and vertical directions (Hochberg, col. 23, line 1-col. 24, line 45).


Regarding claim 6, modified HRL discloses the LIDAR system of claim 5, wherein to direct the LIDAR output signal to different sample regions in a field of view (col. 6, lines 16-36, discussing an image of the target is possible, and wherein there is the ability to program the micromirrors to scan in optimized 2D patterns to first do a cursory scan of the overall target area, and then selectively focus on the more interesting areas of the target for improved resolution and/or higher signal-to-noise ratio).
Modified HRL, however, fails to explicitly disclose a steering chip to steer the signal.
Hochberg, however, discusses a LIDAR system (col. 2, lines 34-58) and teaches a steering chip receives the LIDAR output signal from the optics, the steering chip being configured to change a direction of the LIDAR output signal (col. 22, lines 31-43, discussing a LIDAR beam steering device for generating an electromagnetic beam in the optical domain or mid to near infrared domain useful for LIDAR, LADAR, as well as other applications. The input illumination for the LIDAR beam can be generated on-chip, by another chip, or by an external laser source where the output electromagnetic energy of the external laser source is optically coupled into the LIDAR beam steering chip 100; col. 23, lines 1-col. 24, line 45, discussing the output of the steering chip(s) is used to split the incoming light into one or more paths which may be away from the original direction in which the light was traveling, such as in both a horizontal and vertical
direction [see Figs. 19-231). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify HRL and use steering chips as taught by Hochberg. The motivation to do so would have been to enable changing the direction of a beam in one or more directions, including in horizontal and vertical directions (Hochberg, col. 23, line 1-col. 24, line 45).

Regarding Claim 14, modified HRL fails to explicitly disclose the method of claim 12, wherein a steering chip receives the LIDAR output
signal from the optics, the steering chip being configured to change a direction of the LIDAR output signal away from the direction in
which the LIDAR output signal was traveling when received by the steering chip.
Hochberg, however, discusses a LIDAR system (col. 2, lines 34-58) and teaches a steering chip receives the LIDAR output signal from
the optics, the steering chip being configured to change a direction of the LIDAR output signal away from the direction in which the
LIDAR output signal was traveling when received by the steering chip (col. 22, lines 31-43, discussing a LIDAR beam steering device for
generating an electromagnetic beam in the optical domain or mid to near infrared domain useful for LIDAR, LADAR, as well as other
applications, is described herein. The steering device is based on a phased array that can be fabricated on a planar photonic integrated
circuit [interchangeably referred to herein as a "chip" or "IC"). The input illumination for the LIDAR beam can be generated on-chip, by
another chip, or by an external laser source where the output electromagnetic energy of the external laser source is optically coupled into
the LIDAR beam steering chip 100; col. 23, lines 1-col. 24, line 45, discussing the output of the steering chip[s] is used to split the
incoming light into one or more paths which may be away from the original direction in which the light was traveling, such as in both a
horizontal and vertical direction [see Figs. 19-231). It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify HRL and use steering chips as taught by Hochberg. The motivation to do so would have been to enable changing the
direction of a beam in one or more directions, including in horizontal and vertical directions (Hochberg, col. 23, line 1-col. 24, line 45).

Regarding Claim 15, modified HRL discloses the method of claim 14, wherein to direct the LIDAR output signal to different sample regions in a field of view (col. 6, lines 16-36, discussing an image of the target is possible, and wherein there is the ability to program the micromirrors to scan in optimized 2D patterns to first do a cursory scan of the overall target area, and then selectively focus on the more interesting areas of the target for improved resolution and/or higher signal-to-noise ratio).
Modified HRL, however, fails to explicitly disclose the electronics are configured to operate a steering chip.
Hochberg, however, discusses a LIDAR system (col. 2, lines 34-58) and teaches a electronics to operate a steering chip (col. 2, lines 34-58) receives the LIDAR output signal from the optics, the steering chip being configured to change a direction of the LIDAR output signal (col. 22, lines 31-43, discussing a LIDAR beam steering device for generating an electromagnetic beam in the optical domain or mid to near infrared domain useful for LIDAR, LADAR, as well as other applications. The input illumination for the LIDAR beam can be generated on-chip, by another chip, or by an external laser source where the output electromagnetic energy of the external laser source is optically coupled into the LIDAR beam steering chip 100; col. 23, lines 1-col. 24, line 45, discussing the output of the steering chip[s] is used to split the incoming light into one or more paths which may be away from the original direction in which the light was traveling, such as in both a horizontal and vertical direction (see Figs. 19-231).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify HRL and use steering chips as taught by Hochberg. The motivation to do so would have been to enable changing the direction of a beam in one or more directions, including in horizontal and vertical directions (Hochberg, col. 23, line 1-col. 24, line 45).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over HRL Laboratories, LLC in view of WINDAR PHOTONIC A/S and further in view of Meade et al. (US 9235097 B2) (hereinafter Meade) [cited in the IDs filed by the applicant].
Regarding Claim 18, modified HRL fails to explicitly disclose the method of claim 17, wherein the LIDAR chip is a Photonic Integrated Circuit (PIC).
Meade, however, discusses LIDAR systems (col. 3, lines 4-30) teaches a LIDAR chip is a Photonic Integrated Circuit (col. 3, lines 4-30, discussing devices and systems to perform optical alignment by using one or more liquid crystal layers to actively steer a light beam from an optical fiber to an optical waveguide (and vice versa) integrated on a photonics chip (hereinafter "integrated optical waveguide'1- An on-chip feedback mechanism can steer the beam between the fiber and a grating based waveguide to minimize the insertion loss of the system. The liquid crystal based steering devices are bonded on an integrated-photonic-chip to enable chip-to-chip and intra-chip communication). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify HRL and use a PIC as taught by Meade. The motivation to do so would have been to enable chip-to-chip and intra-chip communication (Meade, col. 3, lines 4-30).

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the electronics tune a displacement distance between the lens and a facet through which the LIDAR output signal exits the waveguide” along with all other limitations of the claim. 
As to claim 13, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein electronics tune a displacement distance between the lens and a facet from which the lens receives the LIDAR output signal” along with all other limitations of the claim. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886